Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: Applicant filed a continuous to a parent application 15/520495, and failed to amend the claims from the original filed claims of the parent application. Therefore, this rejection will be a Final Rejection. 


Allowable Subject Matter
Claims 3-4, 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.3-4 and 16-17 needs to be dependent on claim 1 and 14 respectively and further adding limitations "first instruction from non-driver comes from within the vehicle". 

The following is an examiner’s statement of reasons for allowance:
In regards to claim 3 and 16, Kobana in rejection of claim 1 teaches all of the limitations. But, Kobana nor any other prior art of record teaches wherein the notification is presented by a light that emits a predetermined color based on the monitored state of the driver. 
Claim 4 and 17 depends on claim 3 and 16 respectively and are therefore allowable. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,166,997. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generally broader than those of the patent. Thus, any invention meeting the limitations of the patent claims would necessarily meet those of the instant application as well. Further, all the claimed limitations recited in the present application are transparently found in the Patent Number 10,166,997with obvious wording variations.

Claims 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,562,543. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generally broader than those of the patent. Thus, any invention meeting the limitations of the patent claims would necessarily meet those of the instant application as well. Further, all the claimed limitations recited in the present application are transparently found in the Patent Number 10,562,543 with obvious wording variations.

Claims 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,186,296. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generally broader than those of the patent. Thus, any invention meeting the limitations of the patent claims would necessarily meet those of the instant application as well. Further, all the claimed limitations recited in the present application are transparently found in the Patent Number 11,186,296 with obvious wording variations.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation “means for monitoring”, “means for causing”, “means for determining” and “means for causing” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “monitoring”, “causing” and “determining” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Because the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 26 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If Applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, Applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 4 and 17 reads “the step of determining includes determining whether a first instruction to stop the vehicle is received from the person that is not the driver”. Examiner is not sure how the system can determine that since the instruction to stop the vehicle is through a manual switch. How would the system know if the driver pressed the switch or a passenger.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-15 and 17-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobana et al (US 2013/0018549).
a.	Per claim 1, 13-14 and 26, Kobana teaches a method for decelerating a vehicle, the method comprising (abstract and 0058 teaches stopping/slowing down a vehicle): 
monitoring a state of a driver of the vehicle (0002 and 0013 teaches monitoring a state of the driver of a vehicle); 
causing a notification to be output based on the monitored state of the driver (0042 teaches causing a notification to stop the vehicle if abnormality of the driver is sensed); 
determining, by circuitry of an information processing apparatus and when operating in a manual operation mode (Examiner will take Official Notice that it‘s obvious for vehicles to have a manual operation mode. Vehicles are known to have to two operation method, automatic or manual, this is not a novel feature), whether to cause the vehicle to decelerate after the notification is output (0042). Further, 0008 and 0018 teaches a manual switch to stop the vehicle); and 
causing, by the circuitry, the vehicle to decelerate based on the determination of whether to cause the vehicle to decelerate (0002, 0016, 0026 and 0058 teaches decelerating a vehicle based on a notification).  

b.	Per claim 2 and 15, Kobana teaches wherein the step of causing the notification includes causing the notification to be presented to a person that is not the driver, and the notification indicates the state of the driver (0008 teaches a notification is outputted on the display via sound or visual. The notification is for the vehicle so anyone in the vehicle can see/hear the notification, hence the notification does not have to be only for the driver and it is for everyone in the vehicle, i.e. passenger).  

c.	Per claim 4 and 17, Kobana teaches wherein the step of determining includes determining whether a first instruction to stop the vehicle is received from the person that is not the driver after the notification is output; and the step of causing the vehicle to decelerate includes causing the vehicle to decelerate based on a determination that the first instruction is received after the notification is output (0008 and 0018 teaches a manual switch to stop the vehicle. The switch can be pressed by a passenger inside the vehicle since the system cannot determine if the switch was pressed by the driver or the passenger, therefore, this paragraph will read upon this claim. Furthermore, 0019 teaches passenger can initiate the stopping of the vehicle).  

d.	Per claim 5 and 18, Kobana teaches causing a warning to be provided inside the vehicle before causing the vehicle to decelerate (0042 teaches causing a notification to stop the vehicle if abnormality of the driver is sensed).  

e.	Per claim 6 and 19, Kobana teaches determining whether a second instruction to stop the vehicle is received after the first instruction is received; and causing the vehicle to stop based on a determination that the second instruction is received (First instruction would be the notification as mentioned in rejection of claim 1, second notification would be confirming the manual switch or execution of the judgment portion if the vehicle indeed needs to be stopped based on the condition of the driver 0013).  

f.	Per claim 7 and 20, Kobana teaches determining whether a third instruction to cancel the first instruction is received from the driver after the first instruction is received; and canceling the deceleration of the vehicle based on a determination that the third instruction is received after the first instruction (0008, 0010 and 0018 teaches a third instruction can be cancelling the deceleration process by manually inputting a command or pressing switch to cancel the process).  35  WO 2016/092775 PCT/JP2015/005971  

g.	Per claim 8 and 21, Kobana teaches wherein the notification includes feedback to the driver based on the monitored state of the driver, and the method further comprises: determining whether to cause the vehicle to perform an emergency stop, automatically causing the vehicle to perform an immediate stop based on a determination to cause the vehicle to perform the emergency stop (0009, 0002, 0011, 0013 and 0040 teaches automatically stopping the vehicle based on a determination of the driver’s posture and state), and causing the vehicle to perform a guided manual stop based on a determination that the emergency stop is not to be performed (rejection of claim 1 and 4 teaches guided manual stop).  

h.	Per claim 9 and 22, Kobana does not explicitly teaches limiting a top speed of the vehicle based on the monitored state of the driver (Examiner will take Official Notice that limiting speed of a vehicle is well known in the art. It is well known to limit a top speed of a vehicle based on the age or health of a driver).  

i.	Per claim 10 and 23, Kobana teaches monitoring eye movement or a sight line of the driver (0002 teaches monitoring drivers eyes).  

j.	Per claim 11 and 24, Kobana teaches causing activation of at least one of hazard lights or a horn of the vehicle during the deceleration of the vehicle (rejection of claim 1 teaches outputting a visual indication when proceeding to stop/decelerate the vehicle. 0061 teaches hazard light indicator for when the car comes to stop).  

k.	Per claim 12 and 25, Kobana does not explicitly teach wherein the hazard lights are activated such that a short period of light is emitted twice and a long period of light is emitted once (As mentioned in rejection of claim 11, hazard light for notification purposes is well known. Controlling and adjusting the intensity/duration of a notification light is well known. Examiner will take Official Notice, that before the effective filling date of the invention having a light being emitted twice for short period and once for long period is well known and it depends on the user preference).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Isaji et al (US 2007/0021876) driver condition detecting device, abstract and Fig. 11.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907. The examiner can normally be reached Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMEED ALIZADA/Primary Examiner, Art Unit 2685